DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites that Ar11 is represented by one of Formulas 8B-3 to 8B14, 8B-16 to 8B-19 and 8C-1 to BC-19. Claim 1 further recites formulas 8B-1 and 8B-2, i.e.

    PNG
    media_image1.png
    124
    383
    media_image1.png
    Greyscale
,
thereby rendering the scope of the scope of the claim confusing given that it is unclear why these formulas are recited given that they are not encompassed by Ar11 recited in claim 1.

Claim 13 recites that Ar11 is represented by one of Formulas 8B-3 to 8B14, 8B-16 to 8B-19 and 8C-1 to BC-19. Claim 1 further recites formulas 8B-1 and 8B-2, i.e.

    PNG
    media_image1.png
    124
    383
    media_image1.png
    Greyscale
,
thereby rendering the scope of the scope of the claim confusing given that it is unclear why these formulas are recited given that they are not encompassed by Ar11 recited in claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) in view of Kim et al (2012/0091885).

Regarding claim 1, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a compound given by Formula 1 or 2 ([0027]). The compound has the following structure ([0078]):

    PNG
    media_image2.png
    540
    712
    media_image2.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups recited for Cy4 of the present. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image3.png
    541
    551
    media_image3.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D, the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Thus, the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
Given that X4 can be N, ring D in the compound of the reference can be a heteroaryl as disclosed in Paragraph [0068] of the reference. The reference discloses that the term “heteroaryl” encompasses groups such as isoquinoline, i.e.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
From the above, it is clear that isoquinoline, corresponding to the recited ring CY4, is a pyridine group condensed with a benzene group.
From the discussion above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprises a second compound given by Formula (3) as recited in the present claims.
	Kim et al discloses an organic light emitting device where the light emitting layer comprises the following fluoranthene host compound (Abstract, [0057], and Page 8 - 25):

    PNG
    media_image5.png
    277
    485
    media_image5.png
    Greyscale
.
This compound corresponds to recited Formula (3), i.e.

    PNG
    media_image6.png
    70
    275
    media_image6.png
    Greyscale
,
where Ar21 is given by recited Formula (9C-2). Recited Formula (9C-2) has the formula:

    PNG
    media_image7.png
    137
    200
    media_image7.png
    Greyscale
,
where R903 to R910 are H; R901 and R902 are methyl groups. R911 is given by 
–[(L21)a21-(R21)b21]n21,
where L21 is an anthracene group, i.e. an unsubstituted C14 arylene group; R21 is a triazene group, i.e. a hole transport group; and the integers a21, b21, and n21 are all one (1).The reference discloses that an organic light emitting layer comprising this compound yields a device having better luminous efficiency and long life ([0010]).
Given that both Ma et al and Kim et al are drawn to organic light emitting devices comprising light emitting compounds and host compound, and given that Ma et al and Kim et al Ma et al does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the compound in the light emitting layer as taught by Kim et al, it would therefore have been obvious to one of ordinary skill in the art to include such compound in the light emitting layer in the device disclosed by Ma et al with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. From the discussion above, in Ma et al, the recited ring CY1 is a six (6) membered ring; the recited group CY2 is six (6) membered ring; the recited group CY3 is a six (6) membered ring; and the recited group CY5 is a 5-membered ring. The 6-membered rings are benzene and pyridine, and the 5-membered ring is an imidazole ring, i.e. the group X in the compound of Ma et al is N.

Regarding claim 3, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. From the discussion above, the recited groups CY1 and CY2 are benzene rings; the recited group CY4 is an isoquinoline group; and the recited group CY3 is benzene.

Regarding claim 4, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. Given that the compound of Formula 1 in claim 1 does not require the recited groups L1 to L4 and L7, Ma et al discloses the compound as recited in the present claims.

Regarding claim 5, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. Given that the compound of Formula 1 in claim 1 does not require the recited groups R1 to R4, R7 and R8, Ma et al discloses the compound as recited in the present claims.

Regarding claim 6, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. As discussed above, Ma et al discloses that the recited group X51 is O or S.

Regarding claim 7, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. As discussed above, the recited group X51 is O. From the discussion above, the recited groups CY1 and CY2 are benzene rings; the recited group CY3 is benzene; and the recited group CY4 is an isoquinoline. Thus, Ma et al discloses a compound given by recited Formula 1-2A of the claim.

Regarding claim 9, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. As discussed above, Kim et al discloses a compound given by recited Formula (3) where L21 is a anthracenylene group.

Regarding claim 10, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. Given that the claims do not require the compound given by Formula (2), R11 is not required, and therefore, Kim et al discloses the compound of the present claims.

Regarding claim 11, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. As discussed above, in the compound disclosed by Kim et al, R21 is a triazinyl group.

Regarding claim 12, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. Given that Ma et al discloses the compound given by Formula 1 as a dopant and Kim et al discloses the compound given by recited Formula (3) as a host, it is clear that the emitter layer comprises the first and second compounds, where the amount of the second compound, i.e. the host, is greater than that of the first compound, i.e. dopant ([0085]).

Regarding claim 16, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a compound given by Formula 1 or 2 ([0027]). The compound has the following structure ([0078]):

    PNG
    media_image2.png
    540
    712
    media_image2.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups recited for Cy4 of the present. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image3.png
    541
    551
    media_image3.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D, the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Thus, the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
Given that X4 can be N, ring D in the compound of the reference can be a heteroaryl as disclosed in Paragraph [0068] of the reference. The reference discloses that the term “heteroaryl” encompasses groups such as isoquinoline, i.e.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
From the above, it is clear that isoquinoline, corresponding to the recited ring CY4, is a pyridine group condensed with a benzene group.
From the discussion above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprises a fourth compound by Formula (4) as recited in the present claims.
	Kim et al discloses an organic light emitting device where the light emitting layer comprises the following host compound (Page 8 - 25):

    PNG
    media_image8.png
    276
    485
    media_image8.png
    Greyscale

This compound corresponds to recited Formula (4), i.e.

    PNG
    media_image9.png
    65
    308
    media_image9.png
    Greyscale
,
where Ar111 is given by recited Formula (12C-2). Recited Formula (12C-2) has the formula:

    PNG
    media_image10.png
    157
    221
    media_image10.png
    Greyscale
,
where R1203 to R1210 are H; R1201 and R1202 are methyl groups. R1211 is given by 
–[(L111)a11-(R111)b111]n111,
where L111 is an anthracene group, i.e. an unsubstituted C14 heteroarylene group; R111 is a triazene group, i.e. an unsubstituted C55 heteroaryl group; and the integers a21, b21, and n21 are all one (1). The reference discloses that an organic light emitting layer comprising this compound yields a device having better luminous efficiency and long life ([0010]).
Given that both Ma et al and Kim et al are drawn to organic light emitting devices comprising light emitting compounds and host compound, and given that Ma et al and Kim et al Ma et al does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the compound in the light emitting layer as taught by Kim et al, it would therefore have been obvious to one of ordinary skill in the art to include such compound in the light emitting layer in the device disclosed by Ma et al with a reasonable expectation of success.

Regarding claim 18, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. As discussed above, Kim et al discloses a compound where the recited group L111 is an anthracenylene group.

Regarding claim 19, the combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. As discussed above, Kim et al discloses a compound where the recited group R111 is a triazinyl group.

Regarding claim 20, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a compound given by Formula 1 or 2 ([0027]). The compound has the following structure ([0078]):

    PNG
    media_image2.png
    540
    712
    media_image2.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups recited for Cy4 of the present. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image3.png
    541
    551
    media_image3.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D, the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Thus, the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
Given that X4 can be N, ring D in the compound of the reference can be a heteroaryl as disclosed in Paragraph [0068] of the reference. The reference discloses that the term “heteroaryl” encompasses groups such as isoquinoline, i.e.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
From the above, it is clear that isoquinoline, corresponding to the recited ring CY4, is a pyridine group condensed with a benzene group.
From the discussion above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprises two compounds given by Formula (4) as recited in the present claims.
	Kim et al discloses an organic light emitting device where the light emitting layer comprises the following host compound (Page 8 - 25):

    PNG
    media_image8.png
    276
    485
    media_image8.png
    Greyscale

This compound corresponds to recited Formula (4), i.e.

    PNG
    media_image9.png
    65
    308
    media_image9.png
    Greyscale
,
where Ar111 is given by recited Formula (12C-2). Recited Formula (12C-2) has the formula:

    PNG
    media_image10.png
    157
    221
    media_image10.png
    Greyscale
,
where R1203 to R1210 are H; R1201 and R1202 are methyl groups. R1211 is given by 
–[(L111)a11-(R111)b111]n111,
where L111 is an anthracene group, i.e. an unsubstituted C14 heteroarylene group; R111 is a triazene group, i.e. an unsubstituted C5 heteroaryl group; and the integers a21, b21, and n21 are all one (1).
Additionally, the reference discloses that the light emitting layer can contain more than one host ([0057]). The reference discloses the following compound (Page 6 -)

    PNG
    media_image11.png
    239
    378
    media_image11.png
    Greyscale


    PNG
    media_image9.png
    65
    308
    media_image9.png
    Greyscale
,
where Ar111 is given by recited Formula (12C-2). Recited Formula (12C-2) has the formula:

    PNG
    media_image10.png
    157
    221
    media_image10.png
    Greyscale
,
where R1203 to R1210 are H; R1201 and R1202 are methyl groups. R1211 is given by 
–[(L111)a11-(R111)b111]n111,
where L111 is an anthracene group, i.e. an unsubstituted C14 heteroarylene group; R111 is a benzene group, i.e. an unsubstituted C5 heteroaryl group; and the integers a21, b21, and n21 are all one (1).
The reference discloses that an organic light emitting layer comprising these compounds yields a device having better luminous efficiency and long life ([0010]).
Given that both Ma et al and Kim et al are drawn to organic light emitting devices comprising light emitting compounds and host compound, and given that Ma et al and Kim et al Ma et al does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the compound in the light emitting layer as taught by Kim et al, it would therefore have been obvious to one of ordinary skill in the art to include such compound in the light emitting layer in the device disclosed by Ma et al with a reasonable expectation of success.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) in view of Kim et al (2012/0091885), Saitoh et al (US 2009/0033210), and Pan et al (US 2012/0056170).

Regarding claim 13, Ma et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and a cathode, and an organic layer disposed between the anode and cathode (Abstract [0027]). The organic layer, i.e. an emitter layer, comprises a compound given by Formula 1 or 2 ([0027]). The compound has the following structure ([0078]):

    PNG
    media_image2.png
    540
    712
    media_image2.png
    Greyscale
.
In the above compound, the group X is NRE, O, or S and the groups RA, RB1, Rc, RD, and RE are H ([0063]-[0064]). The recited group M is Pt, the recited group X1 is O, and the bond between O and Pt is a covalent bond; the recited group X2 is N. 
The recited groups Y1, Y2, Y3, Y4, Y5, Y6, Y7, Y8, and Y9 are C. The recited groups Y10 and Y11 are C. The bond between Y1 and Y10 is a double bond, the bond between Y1 and Y2 is a dingle bond, the bond between X2 and Y3 is a double bond, the bond between X2 and Y4 is a single bond, the bond between Y4 and Y5 is a double bond, the bond between Y5 and Y6 is a single bond, the bond between X3 and Y7 is a double bond, the bond between X3 and Y8 is a single bond, the bond between X4 and Y9 is a double bond, and the bond between X4 and Y11 is single bond. The bond between Y2 and Y3, the bond between Y6 and Y7, and Y8 and Y9 are single bonds.
The recited group CY1 is a C6 carbocyclic group; the recited group CY2 is a C6 carbocyclic group; and the recited group CY5 is a C3 heterocyclic group. The recited group CY4 is a C6 carbocyclic group, i.e. benzene, and the recited group X4 is C, and therefore not one of the heterocyclic groups recited for Cy4 of the present. Furthermore, the recited group X3 is N and not C as required in the present claims.  
However, the above compound is but one embodiment and attention is directed to Formula (1) of the reference ([0069]) which is given as:

    PNG
    media_image3.png
    541
    551
    media_image3.png
    Greyscale

where the recited group CY4 is given by ring D and the recited group CY3 is given by ring C. In rings C and D, the groups X4 and X3 are disclosed as carbon or nitrogen ([0066]). Thus, the recited group CY3 can be benzene, i.e. the recited group X3 is C and the group CY3 is a C6 carbocyclic group.
Given that X4 can be N, ring D in the compound of the reference can be a heteroaryl as disclosed in Paragraph [0068] of the reference. The reference discloses that the term “heteroaryl” encompasses groups such as isoquinoline, i.e.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
From the above, it is clear that isoquinoline, corresponding to the recited ring CY4, is a pyridine group condensed with a benzene group.
From the discussion above, the recited groups CY5, CY2, CY3, and M form a 6-membered ring. The recited group X51 corresponds to the group X and is O or S. The recited integers a1, a2, a3, and a4 are zero (0).
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprises a second given by Formula (2) as recited in the present claims.
	Kim et al discloses an organic light emitting device where the light emitting layer comprises the following fluoranthene host compound (Abstract, [0057], and Page 6 - 1):

    PNG
    media_image12.png
    225
    378
    media_image12.png
    Greyscale
.
This compound corresponds to recited Formula (2), i.e.

    PNG
    media_image13.png
    86
    391
    media_image13.png
    Greyscale
,
where Ar1 is given by recited Formula (8C-2). Recited Formula (8C-2) has the formula:

    PNG
    media_image14.png
    131
    207
    media_image14.png
    Greyscale
,
where R803 to R810 are H; R801 and R802 are methyl groups. R811 is given by 
–[(L11)a11-(R11)b11]n11,
where L11 is an anthracene group, i.e. an unsubstituted C14 heteroarylene group; R11 is a phenyl group, i.e. group, i.e. a hole transport group; and the integers a11, b11, and n11 are all one (1). The reference discloses that an organic light emitting layer comprising this compound yields a device having better luminous efficiency and long life ([0010]).
Given that both Ma et al and Kim et al are drawn to drawn to organic light emitting device , and given that Ma et al does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the fluoranthene as taught by Kim et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting and hole injection and/or the hole transport layer of the organic light emitting device disclosed by Kim et al with a reasonable expectation of success. 
	The combined disclosures of Ma et al and Kim et al teach all the claim limitations as set forth above. However, Ma et al does not disclose that the light emitting layer comprises a third compound given by Formula (3) as recited in the present claims.
Saitoh et al discloses an organic light emitting device comprising a light emitting layer, where the light emitting layer comprises the following fluoranthene derivative as a host compound (Abstract, [0008], Page 5 and Page 6 - 107):
A-B-C,
where A, B, C  are given as:

    PNG
    media_image15.png
    198
    562
    media_image15.png
    Greyscale
.
This compound corresponds to recited Formula (3), i.e.

    PNG
    media_image16.png
    75
    312
    media_image16.png
    Greyscale

where Ar21 is given by the fluoranthene group (disclosed as C) in the reference and corresponds to recited Formula (9B-7), i.e.

    PNG
    media_image17.png
    159
    216
    media_image17.png
    Greyscale
.
In Formula (9B-7), R901, R903-R910 are H.  In recited Formula (3) L21 is given by B in the reference and is anthracene, R21 in recited Formula 3 is given by C in the reference and is pyrene. As evidenced by Paragraph [0040] of Pan et al, pyrene is an electron-transport group. The integers a21, b21 and n21 in recited Formula (3) are all one (1).
Saitoh et al discloses that the compound has a high glass transition temperature, and incorporation of the compound as a host for a light emitting layer provides high efficiency of light emission, high heat stability, and excellent durability ([0008]).
Given that both Ma et al and Saitoh et al are drawn to drawn to organic light emitting device, and given that Ma et al does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the fluoranthene as taught by Saitoh et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Ma et al with a reasonable expectation of success. 

Regarding claim 14, the combined disclosures of Ma et al, Kim et al, Saitoh et al, and Pan et al teach all the claim limitations as set forth above. From the discussion above, it is clear that the recited second and third compounds are different from each other.

Regarding claim 15, the combined disclosures of Ma et al, Kim et al, Saitoh et al, and Pan et al teach all the claim limitations as set forth above. From the discussion above, it is clear that the recited second compound is given by recited Formula (2) and the third compound is given by recited Formula (3).

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767